Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 31, 2015.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-15-00053-CV



  IN RE THE ESTATE OF EDWIN DENNIS COOK, DECEASED, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             Probate Court No. 4
                             Harris County, Texas
                      Trial Court Cause No. 406,325-401

                       MEMORANDUM OPINION

      On January 15, 2015, relator The Estate of Edwin Dennis Cook, Deceased
filed a petition for writ of mandamus in this Court.     See Tex. Gov’t Code
Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In the petition, relator
asks this Court to compel the Honorable Christine Butts, presiding judge of
Probate Court No. 4 of Harris County, to set aside the following orders: (1) the
December 12, 2014 order denying relator’s motion for discovery abuse; (2) the
December 11, 2014 order of instruction regarding electronic discovery; and (3) the
December 11, 2014 order granting, in part, real party in interest’s motion to
compel discovery responses.

      Relator has not shown that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                        2